WYNN, Judge, concurring.
I agree with the result in the majority opinion but write separately to further consider Plaintiff's argument regarding the "most advanced specialty" doctrine, which has not been adopted by any court in North Carolina.
It is well established under our case law that findings of fact of the Industrial Commission are upheld on appeal if those findings are supported by "any competent evidence[.]" Deese v. Champion Int'l Corp., 352 N.C. 109, 116, 530 S.E.2d 549, 553 (2000). It is important to note that Plaintiff does not argue that the opinions of doctors with specialties other than rheumatology would be incompetent evidence under the facts of this case. Instead, Plaintiff argues that the full Commission should have afforded the greatest credibility or highest quality of competence to the doctor/expert who has the "most advanced specialty" in the field of medicine the disease or injury concerns.
Plaintiff cites to Cosgrove v. Provident Life & Accident Ins. Co., 317 F.Supp.2d 616 (E.D.N.C.2004), to support his theory of the "most advanced specialty" doctrine. In Cosgrove, the defendant insurance company denied the plaintiff's claim for long term disability *825after discounting the opinion of the plaintiff's treating physician, a specialist in the field of her disease, and instead relied upon the opinion of another doctor, not in the same specialty, who never treated the plaintiff but simply reviewed her medical records. Id. at 625. The court never announced a doctrine of needing to give greater weight to the doctor with the "most advanced specialty" but simply held that "there was a lack of substantial, objective evidence to discount the reliability and weight of Plaintiff's uncontradicted evidence of symptoms[.]" Id.
Here, Plaintiff was first treated by an orthopedist, Dr. Coonrad, who performed surgery on his elbow. Later he was treated by a rheumatologist Dr. Caldwell. Both doctors, and several others, testified. Plaintiff argues that the full Commission should have given greater weight to Dr. Caldwell's testimony or that Dr. Caldwell's testimony should be more competent than Dr. Coonrad's testimony, because Dr. Caldwell, a rheumatologist, has the most specific specialty regarding Plaintiff's eventual diagnosis of rheumatoid arthritis.
The full Commission determines credibility of witnesses, not this Court. Adams v. AVX Corp., 349 N.C. 676, 681, 509 S.E.2d 411, 413-14 (1998). Therefore, it is the full Commission's decision whether to afford a higher degree of credibility to the doctor or expert with the "most advanced specialty." On appeal, this Court is limited to determining "whether any competent evidence supports the Commission's findings of fact[.]" Deese, 352 N.C. at 116, 530 S.E.2d at 553 (emphasis added). Therefore, even if this Court gave greater deference to the doctor with the "most advanced specialty," Dr. Caldwell, the full Commission still relied on testimony of doctors competent to testify, meeting the "any competent evidence" standard. See id.